DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made 3/19/2020.
Claims 1-14 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
The claim recites, “a sensor that is mounted at least temporarily on at least one of a portion of a refrigeration cycle apparatus having a refrigerant circuit that includes a compressor, a condenser, and an evaporator, and a periphery of the refrigeration cycle 
Claims 6, 12, 13, 14.
The claims recite “a detection result.”  It is not clear if this refers to the same “a detection result” recited in the parent claims.
Claims dependent upon those specifically discussed above are likewise rejected for incorporating the deficiencies of the parent claims.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0107660 to Kawano.
Regarding claim 1, Kawano teaches a refrigerant-amount determination kit comprising:

a processor (30) that determines an amount of a refrigerant in the refrigerant circuit based on a detection result detected by the sensor during operation of the refrigeration cycle apparatus. (par. 38, sensor 66 is in communication with the controller).

Regarding claim 2, Kawano teaches the refrigerant-amount determination kit according to claim 1, wherein the sensor includes a temperature sensor (66) that detects a temperature of the refrigerant flowing in the refrigerant circuit (par. 38).

Regarding claims 5, 8, Kawano teaches,  
Claim 5 - the refrigerant-amount determination kit according to claim 1, wherein the sensor includes an outside-air temperature sensor that detects an outside air temperature at an installation place of the refrigeration cycle apparatus. (Fig. 4, 36, par. 31).
Claim 8 - the refrigerant-amount determination kit according to claim 2, wherein the sensor includes an outside-air temperature sensor that detects an outside air temperature at an installation place of the refrigeration cycle apparatus. (Fig. 4, 36, par. 31).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0107660 to Kawano in view of US 2009/0090119 to Dietschi.
Regarding claim 3, Kawano teaches the refrigerant-amount determination kit according to claim 2, but does not teach, 
a heat insulation member that covers a periphery of the temperature sensor.
Dietschi teaches a cooling unit with a temperature sensor (12) that is covered with an insulation sheath (13) (par. 25).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Kawano, in view of Dietschi, in order to ensure that temperatures other than the one that needs to be measured do not affect the temperature reading.       
	
Regarding claim 9, Kawanao as modified teaches the refrigerant-amount determination kit according to claim 3, wherein the sensor includes an outside-air temperature sensor that detects an outside air temperature at an installation place of the refrigeration cycle apparatus. (Kawano, Fig. 4, 36, par. 31).


Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0107660 to Kawano in view of US 9,168,315 to Scaringe
Regarding claim 4, Kawano teaches the refrigerant-amount determination kit according to claim 2, wherein the temperature sensor includes at least one of a first sensor group that includes a first temperature sensor that detects a condensation temperature of the refrigerant (par. 38, the saturation temperature is derived from pressure sensor 64, Fig. 4) in the refrigerant circuit and a second temperature sensor (66) that detects a temperature of the refrigerant at an outlet of the condenser (16) of the refrigerant circuit.
Kawano does not teach, 
a second sensor group that includes a third temperature sensor that detects an evaporation temperature of the refrigerant in the refrigerant circuit and a fourth temperature sensor that detects a temperature of the refrigerant at an outlet of the evaporator of the refrigerant circuit.
Scaringe teaches, typically, the conventional method of determining low refrigerant charge is to measure the evaporator saturation temperature or pressure and evaporator discharge temperature so that evaporator superheat can be determined. (col. 13, line 63 to col. 14, line 25).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Kawano, in view of Scaringe, in order to provide redundant methods for determining the refrigerant charge, in order have at least one method working if the other fails.

	
	Regarding claim 6, Kawano as modified teaches the refrigerant-amount determination kit according to claim 1, but does not teach, 
a transmitter that transmits a detection result detected during operation of the refrigeration cycle apparatus by the sensor to the processor.
Scaringe teaches that data obtained from sensors is transmitted wirelessly to a receiving device. (abstract)
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Kawano, in view of Scaringe, in order to avoid having to provide wired connections between the sensors and the controller.    
	
	


The reminder of the claims, 7, 10-14 are various combinations of limitations already discussed in the preceding rejections, and are rejected as obvious under the art already discussed, for the same reasons.
Claim 7, is dependent on claims 1-3, and is obvious in view of US 9,168,315 to Scaringe for the same reasons as claim 4.
7. The refrigerant-amount determination kit according to claim 3, wherein the temperature sensor includes at least one of a first sensor group that includes a first temperature sensor that detects a condensation temperature of the refrigerant in the refrigerant circuit and a second temperature sensor that detects a temperature of the refrigerant at an outlet of the condenser of the refrigerant Circuit, and a second sensor group that includes a third temperature sensor that detects an evaporation temperature of the refrigerant in the refrigerant circuit and a fourth temperature sensor that detects a temperature of the refrigerant at an outlet of the evaporator of the refrigerant circuit.
Claim 10, is dependent on claims 1, 2, 4, and is obvious in view of US 2010/0107660 to Kawano, for the same reasons as claim 9.
10. The refrigerant-amount determination kit according to claim 4, wherein the sensor includes an outside-air temperature sensor that detects an outside air temperature at an installation place of the refrigeration cycle apparatus. 
Claim 11 is dependent on claims 1 and 2, and is obvious in view of US 9,168,315 to Scaringe for the same reasons as claim 6.
11. The refrigerant-amount determination kit according to claim 2, further comprising: 

Claim 12 is dependent on claims 1-3, and is obvious in view of US 9,168,315 to Scaringe for the same reasons as claim 6.
12. The refrigerant-amount determination kit according to claim 3, further comprising:
a transmitter that transmits a detection result detected during operation of the refrigeration cycle apparatus by the sensor to the processor.
Claim 13 is dependent on claims 1, 2 and 4, and is obvious in view of US 9,168,315 to Scaringe for the same reasons as claim 6.
13. The refrigerant-amount determination kit according to claim 4, further comprising:
a transmitter that transmits a detection result detected during operation of the refrigeration cycle apparatus by the sensor to the processor.
Claim 14 is dependent on claim 1 and 5, and is obvious in view of US 9,168,315 to Scaringe for the same reasons as claim 6.
14. The refrigerant-amount determination kit according to claim 5, further comprising: 
a transmitter that transmits a detection result detected during operation of the refrigeration cycle apparatus by the sensor to the processor. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/           Primary Examiner, Art Unit 3763